Citation Nr: 1222941	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-39 914	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than May 27, 2003, for a grant of service connection for multi-infarct dementia for the purpose of accrued benefits. 

2.  Entitlement to compensation under 38 C.F.R. § 4.29 on the basis of service connected disability requiring hospital treatment or observation for the purpose of accrued benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to December 1958, January 1959 to March 1962 and January 1963 to August 1976.  The Veteran died in September 2006 and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and February 2008 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2011, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).   

Two additional issues raised in May 2007 correspondence from the Appellant's representative with respect to accrued benefits based on asserted "pending claims" at the time of the Veteran's death were entitlement to earlier effective dates for a grant of service connection for atherosclerotic heart disease and a total disability rating for compensation based on individual unemployability (TDIU).  These two issues were raised on behalf of the Veteran in an April 2006 communication and were denied in a June 2006 rating decision.  Provisions pertaining to claims for accrued benefits define a "pending claim" for VA benefits on the date of death as a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5) (2011).  As the Veteran died in September 2006, the June 2006 rating decision had not become final prior to his death; as such, the issues of entitlement to earlier effective dates for a grant of service connection for atherosclerotic heart disease and TDIU are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A claim for entitlement to an earlier effective date for service connection for multi-infarct dementia was pending at the time of the Veteran's death and a claim for accrued benefits based on the assignment of an earlier effective date for service connection for multi-infarct dementia was filed within one year of the Veteran's death. 

2.  A claim for entitlement to compensation under 38 C.F.R. § 4.29 on the basis of service connected disability requiring hospital treatment or observation was not pending at the time of the Veteran's death and the appellant did not file a claim for accrued benefits for compensation under 38 C.F.R. § 4.29 within one year of the Veteran's death.   

3.  Prior to May 27, 2003, there was no formal claim, informal claim, or written intent to file a claim for service connection for multi-infarct dementia.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 27, 2003, for a grant of service connection for multi-infarct dementia for the purpose of accrued benefits are not met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400, 3.1000 (2011). 

2.  The criteria for compensation under 38 C.F.R. § 4.29 on the basis of service connected disability requiring hospital treatment or observation for the purpose of accrued benefits are not met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.1000 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

Duty to Notify 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

The Board finds that all notification needed to render a decision as to the claims decided herein has been accomplished.  Through a March 2009 notice letter, the appellant was notified of the information and evidence needed to substantiate the accrued benefits claims.  The decision of the United States Court of Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the Board recognizes that the March 2009 VCAA notice was provided after the initial decisions denying the claims for accrued benefits.  However, the deficiency in the timing of this notice was remedied by readjudication of the issues on appeal in a subsequent supplemental statement of the case dated in June 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The record also reveals a May 2006 letter, sent to the Veteran prior to the initial adjudication of the claim, that provided an explanation of the evidence and information required to substantiate the underlying claim for an earlier effective dated for service connection for multi-infarct dementia pending at the time of the Veteran's death.  

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Appellant has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Duty to Assist

A claim for accrued benefits is based on the evidence in the claims folder at the time of the Veteran's death.  (As the Veteran died in September 2006, the amendments with respect to the statute regarding accrued benefits claims providing for "substitution" of an individual for the deceased Veteran, which allows additional development of the record if deemed appropriate or necessary in order to adequately adjudicate the merits of the claim, are not applicable in the instant case as these amendments only apply in the case of the death of a claimant on or after October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008)).  Thus, there is no additional evidence that could be obtained to support the accrued benefits claims, and no prejudice will result from the Board adjudicating the claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

Legal Criteria/Analysis

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence or correspondence pertinent to the matters at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Accrued benefits are defined as periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 

There are various threshold requirements that an appellant must meet in order to pursue an accrued benefits claim.  One such requirement is that applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). 

Another requirement is that a Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998); Zevalkink v. Brown, 102 F.3d 1236, 1241-1242 (Fed. Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at the time of death, the surviving spouse has no claim upon which to derive his or her own application).

As previously stated, the provisions of 38 C.F.R. § 3.1000(d)(5)define a claim for VA benefits pending on the date of death as a claim "filed" with VA that had not been finally adjudicated by VA on or before the date of death. 

In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a)(d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

The facts of this cases are such that the threshold requirements have been met with respect to the claim for entitlement to an effective date earlier than May 27, 2003, for a grant of service connection for multi-infarct dementia for the purpose of accrued benefits but not for compensation under 38 C.F.R. § 4.29 for such purposes.  In this regard, prior to the Veteran's death in September 2006, a claim for entitlement to an earlier effective date for the grant of service connection of multi-infarct dementia was received by way of a communication from the Veteran's representative submitted in April 2006.  This claim remained pending and unadjudicated at the time of the Veteran's death.  (The June 2006 rating decision referenced in the Introduction that denied earlier effective dates for grants of service connection for atherosclerotic heart disease and TDIU that were also raised in the April 2006 communication did not adjudicate the claim for an earlier effective for the grant of service connection of multi-infarct dementia.)  In addition, within one year of the Veteran's death in September 2006, a claim for accrued benefits based on the assignment of an earlier effective date for service connection for multi-infarct dementia was submitted on behalf of the appellant in the previously referenced May 2007 communication.   

The record does not however reveal that a claim for entitlement to compensation under 38 C.F.R. § 4.29 was pending at the time of the Veteran's death as required by Jones.  Moreover, the appellant's claim for accrued benefits based on entitlement to benefits provided by 38 C.F.R. § 4.29 was received in November 2007, more than one year after the Veteran's death in September 2006 as required by 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  As such, the claim for entitlement to compensation under 38 C.F.R. § 4.29 must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430, (1994).  This fact notwithstanding, 38 C.F.R. §  4.29 provides for temporary total evaluation for hospital treatment or observation, and not nursing home care such as the long term care received by the Veteran as a resident of a nursing home since March 18,1998.  Moreover, none of the hospitalizations in question (5/13/2006 to 5/16/2006 and 8/14/2006 to 8/23/2006 at the Philadelphia VA Medical Center and treatment at a private facility, apparently at VA expense, from 9/8/2006 until the date of death, 9/28/2006), was in excess of 21 days.  

With respect to the claim for accrued benefits based on an effective date earlier than May 27, 2003, for a grant of service connection for multi-infarct dementia, the law provides that the effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a (b); 38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Service connection for multi-infarct dementia was granted by an April 2005 rating decision with an original effective date assigned for this benefit of July 22, 2004.  A September 2007 rating decision found that a statement received on behalf of the Veteran from the appellant on May 27, 2003, represented an informal claim for service connection for multi-infarct dementia under 38 C.F.R. § 3.155, and assigned an earlier effective date for the grant of service connection for multi-infarct dementia for accrued benefits purposes of May 27, 2003.  

The appellant has not contended that a claim for service connection for multi-infarct dementia was filed prior to May 27, 2003, and there is no otherwise no evidence of an earlier claim, to include on an informal basis, filed with VA for service connection for multi-infarct dementia or any related disability prior to May 27, 2003.  Clearly, the Veteran did not file a claim for this disability within one year after separation from service, which ended in 1976.  Thus, the earliest effective date that can be granted for service connection for multi-infarct dementia for accrued benefits under the controlling legal criteria is the date of receipt of the informal claim for service connection for this disability on May 27, 2003.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(b)(2)(i).  

The Board notes that while it has considered the assertion of the appellant to the undersigned that the effective date for the grant of service connection for multi-infarct dementia should be assigned from March 1998, when the Veteran was admitted for long term care for treatment for the condition, because, in part, no VA official informed her or the Veteran of the process required for filing a claim for service connection or the fact that such benefits were potentially available, the desired earlier effective date can simply not be granted on this basis as the Board is bound by the legal criteria for assigning effective dates set forth above.  38 U.S.C.A. § 7104(c).  In short, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable, and the claim for entitlement to an effective date earlier than May 27, 2003, for the grant of service connection for multi-infarct dementia for the purpose of accrued benefits must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an effective date earlier than May 27, 2003, for a grant of service connection for multi-infarct dementia for the purpose of accrued benefits is denied. 

Entitlement to compensation under 38 C.F.R. § 4.29 on the basis of service connected disability requiring hospital treatment or observation for the purpose of accrued benefits is denied.  


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


